Citation Nr: 0813173	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic low back pain 
secondary to muscle strain.  


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Montgomery, Alabama which denied entitlement 
to the benefits sought

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
development in the service connection claim for chronic low 
back pain secondary to muscle spasm, prior to final review.  

The veteran essentially contends that he was injured while 
serving onboard the U.S.S. Liberty on or about June 8, 1967.  
On that date the U.S.S. Liberty was struck by strafing 
aircraft, rocket fire, and a torpedo.  During the course of 
his December 2007 BVA hearing, the veteran testified that 
when the Liberty was initially hit by a rocket he fell from a 
ladder and struck his lower back on a fire extinguisher.  The 
veteran stated that he did not seek medical treatment at that 
time due to the number of injured onboard and the necessity 
of assisting with the steering of the ship.  

The veteran offered testimony that he left active service in 
April 1968 and sought medical treatment for his back during 
1969 or 1970.  

A review of medical records indicates that the veteran sought 
treatment at the VA Hospital in January 1990.  At that time 
the veteran reported a history of low back pain for over 
twelve years.  X-rays of the lumbosacral spine revealed mild 
degenerative changes and a CT scan revealed a disc herniation 
and degenerative joint disease of the facette joints at L4-
L5.   

Medical records from the Central Alabama VA Hospital indicate 
that in April 2002 the veteran was being treated for chronic 
pain and had abnormal x-rays of the cervical and lumbar 
spine.  A January 2003 CT scan of the cervical spine showed 
mild stenosis at C5 and C6, with some cord compression.  
Medical notes from January 2005 state that the veteran has a 
congenital abnormality of the left L4 vertebrae, "nonunion 
not fracture."  

A VA examination was conducted in August 2003.  By history, 
the veteran reported neck pain and a shell fragment injury to 
the low back.  X-rays of the lumbar spine were said to be 
normal, and cervical x-rays were said to show early 
spondylosis.  There was no evidence of compression fractures.  
The examiner's diagnosis was chronic low back pain secondary 
to muscle strain, shell fragment injury, and moderate 
functional loss.  Additionally, the examiner found chronic 
neck pain secondary to spondylosis and mild functional loss.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated his upper and lower back since he 
left service in 1968.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran.

2. The veteran should be scheduled for a 
VA examination to determine whether his 
current upper and lower back disorders 
are causally or etiologically related to 
the veteran falling from a ladder and 
striking a fire extinguisher in 1967.  
The claims folder must be made available.  
A complete rationale for any opinion 
expressed must be provided.

3. After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



